United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2707
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      * On Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
Kevin B. Paige,                        * [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: June 14, 2010
                                Filed: June 22, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Kevin Paige was convicted of operating a continuing criminal enterprise
to distribute cocaine base and additional firearms and money laundering offenses, he
was sentenced to 780 months of imprisonment (600 of which were for the drug
offense). In 2008 Paige moved for a reduction in his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) and Amendment 706 of the United States Sentencing Guidelines.
       The district court1 granted Paige’s motion and reduced his offense level by two
levels, resulting in a modified guideline range of 292 to 365 months. The court then
resentenced Paige to 365 months imprisonment. Paige appeals, alleging that the
district court failed to give adequate consideration to the sentencing criteria under 18
U.S.C. § 3553(a). He seeks a reduced sentence of no more than 292 months
imprisonment.

       A proceeding under § 3582(c)(2) is not a full resentencing, Dillon v. United
States, No. 09-6338, slip op. at 10 (S. Ct. June 17, 2010), and the district court’s
authority to modify a sentence under that section is limited. United States v. Starks,
551 F.3d 839, 842 (8th Cir. 2009). Paige’s initial and reduced sentences were both
at the high end of their respective guideline ranges. See United States v. Clark, 563
F.3d 722 (8th Cir. 2009) (affirming a § 3582(c)(2) resentencing at the top of the
guideline range when the initial sentence was also at the top of the guideline range).
The district court indicated in its order, albeit briefly, that it was considering the §
3553(a) factors. This was sufficient for a resentencing under § 3582(c)(2). Dillon,
slip op. at 10; Clark, 563 F.3d at 725 (lengthy discussions of § 3553(a) factors are not
required in a resentencing).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-